A rehearing having been granted, the following opinion was filed on June 10, 1910:
Start, C. J.
On the original hearing of this appeal the defendant asserted the validity of the clause in the contract of shipment limiting its liability to its own line, and the plaintiff denied it. Neither party referred to or made any claim under the “Hepburn law” (Act June 29, 1906, c. 3591, § 7, 34 St. 593 [U. S. Comp. St. Supp. 1909, p. 1166]), which provides: “That 'any common carrier, railroad or transporta*128tion company, receiving property for transportation from a point in one state to a point in another state shall issue a receipt or bill of lading therefor and shall be liable to the lawful holder thereof for any loss, damage or injury to such property caused by it or by any common carrier, railroad or transportation company to which such property may be delivered or over whose line or lines such property may pass, and no contract, receipt, rule or regulation shall exempt such common carrier, railroad or transportation company from the liability hereby imposed, provided that nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law.”
The validity and effect of the contract limiting the defendant’s liability to its own line were accordingly determined without reference to the statute we have quoted. A reargument for this reason was granted, on application of the plaintiff. While the contract in question is valid at common law and is not forbidden by our own statute (R. L. 1905, § 2008), which provides that the liability of common carriers at common law shall not be limited by contract, yet the shipment in this case was interstate, and the question of the validity of the contract must be determined with reference to the federal statute.
It is urged by the defendant that this statute is unconstitutional, for the reason that it imposes upon the initial carrier a liability for the default of the connecting carrier, which does not exist at common law. This statute does not impose upon the initial carrier the duty of receiving interstate shipments for through transportation by it; but, if such shipments are received for through transportation and delivery beyond its line by it, the statute forbids any stipulation for exemption from liability for loss due to the default of its agents, the connecting carriers. We are of the opinion that the statute in question is a wise and just regulation of interstate commerce, and therefore constitutional. Riverside Mills v. Atlantic Coastline R. Co. (C. C.) 168 Fed. 987; Holland v. Chicago, 139 Mo. App. 702, 123 S. W. 987.
It follows that the stipulation by the defendant, limiting its liability to its own line, is void, and that the question whether the trial *129court erred in its instructions to the jury must be determined without reference to such stipulation. We hold, for reasons stated in the original opinion, that the trial court rightly refused to submit the plaintiff’s first alleged cause of action to the jury. We are, however, of the opinion that the trial court erred in instructing the jury, as to plaintiff’s first and second alleged causes of action, that they should deduct from the actual shrinkage in the weight of the stock such loss in weight as naturally resulted from the shipment, for the reason that there was no evidence which could be made the basis of any such deduction.
Order reversed as to the second and third causes of action, and a new trial granted as to them.